

	

		IIA

		109th CONGRESS

		1st Session

		S. J. RES. 23

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 9, 2005

			Mr. Coburn (for himself,

			 Mr. Grassley, Mr. Graham, Mr.

			 Levin, Ms. Snowe,

			 Mr. Lautenberg, Mr. Isakson, Mr.

			 Santorum, Mr. Thomas,

			 Mrs. Dole, Mr.

			 Thune, Mr. Hagel, and

			 Mr. Lugar) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		JOINT RESOLUTION

		Supporting the goals and ideals of Gold

		  Star Mothers Day.

	

	

		Whereas

			 the American Gold Star Mothers have suffered the supreme sacrifice of

			 motherhood by losing sons and daughters who served in the Armed Forces, and

			 thus perpetuate the memory of all whose lives were sacrificed in our

			 wars;

		Whereas

			 the American Gold Star Mothers assist veterans of the Armed Forces and their

			 dependents in the presentation of claims to the Veterans’ Administration, and

			 aid the men and women who served and died or were wounded or incapacitated

			 during hostilities;

		Whereas

			 the services rendered to the United States by the mothers of America have

			 strengthened and inspired our Nation throughout our history;

		Whereas

			 we honor ourselves and the mothers of America when we revere and emphasize the

			 role of the home and the family as the true foundations of our Nation;

		Whereas

			 by doing so much for the home, the American mother is a source of moral and

			 spiritual guidance for the people of the United States and thus acts as a

			 positive force to promote good government and peace among all mankind;

			 and

		Whereas

			 September 25, 2005, is being recognized as Gold Star Mothers Day: Now,

			 therefore, be it

		

	

		That the Congress—

			(1)supports the goals and ideals of Gold Star

			 Mothers Day; and

			(2)requests that the President issue a

			 proclamation calling upon the people of the United States to observe such day

			 with appropriate ceremonies and activities.

			

